Citation Nr: 0112287	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  00-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of 
perforation of the right tympanic membrane.  

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.  


FINDING OF FACT

A perforation of the right tympanic membrane, or residuals 
thereof, is not shown to have been present in service, or at 
any time thereafter.  


CONCLUSION OF LAW

A perforation of the right tympanic membrane was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
1110, 1131 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a 
perforation of the right tympanic membrane.  At the time of 
the veteran's service separation examination in August 1976, 
a clinical evaluation of his ears was within normal limits, 
and no pertinent diagnosis was noted.  

At the time of a VA general medical examination in March 
1977, the veteran's ears were within normal limits, and no 
pertinent diagnosis was noted.  

In June 1982, the veteran was hospitalized at a service 
medical facility for various unrelated medical problems.  At 
the time of admission, a physical examination of the 
veteran's ears revealed no evidence of inflammation or 
perforation of the tympanic membranes.  

At the time of a period of private hospitalization for an 
unrelated medical problem in May 1983, the veteran's ears 
were described as "clear."  

During the course of a VA cardiovascular examination in 
September 1998, the veteran's ears were described as 
"normal."  

In September 1998, a VA audiometric examination was 
accomplished.  At the time of examination, the veteran's 
records were available, and were reviewed.  When questioned, 
the veteran stated that, while in service in Japan, he flew 
frequently, and on one occasion in 1961 or 1962, was involved 
in a "steep sudden descent," resulting in significant ear 
pain and a temporary hearing loss.  Audiometric examination 
revealed a mild conductive hearing loss for the lower 
frequencies in the veteran's right ear, with a severe to 
profound loss above 2000 Hertz.  Additionally noted were air-
bone gaps of from 10 to 20 decibels in the veteran's right 
ear.  Noted at the time of examination was that there was "a 
possible central perforation" of the veteran's right 
eardrum.  It was therefore recommended that the veteran 
undergo otologic evaluation in order to confirm the presence 
of a perforation of his right tympanic membrane, and to 
determine if his hearing might be improved through medical 
treatment.  

On VA audiometric examination in mid-April 2000, the 
veteran's medical records were once again reviewed.  At the 
time of evaluation, the veteran gave a history of a right 
tympanic membrane perforation suffered during the course of a 
military flight in 1962.  Immittance measurements for the 
veteran's right ear obtained during the course of his 
audiometric examination were "abnormal," and consistent 
with the presence of a very small central perforation which 
appeared to open when pressure was applied, thereby 
preventing an acoustic seal during tympanometric testing.  
Following extensive cerumen management, an apparent 
perforation was noted in the most central portion of the 
veteran's right tympanic membrane.  Given the possibility of 
a perforation of the veteran's right tympanic membrane, it 
was felt that an otologic evaluation should be conducted in 
order to determine whether medical treatment was indicated to 
improve the veteran's condition.  Findings on audiometric 
evaluation suggested that a perforation (of the right 
tympanic membrane) was "at least as likely as not" 
consistent with the injury reported by the veteran in the 
1960's.  However, otologic evaluation was recommended in 
order to obtain a medical opinion as to the presence of a 
perforation of the right eardrum.  

On VA otologic examination conducted in conjunction with the 
aforementioned audiometric examination, it was once again 
noted that the veteran's claims folder was available.  On 
physical examination, the veteran's auricles and external 
auditory canals were within normal limits.  Noted at the time 
of examination was that the veteran had "extremely small" 
external auditory canals.  Both tympanic membranes were 
"totally normal" when examined under the operating 
microscope.  The tympanums were likewise normal, as were both 
of the veteran's mastoids.  At the time of evaluation, there 
was no evidence of any active ear disease, or of conditions 
secondary to ear disease.  Nor was there any evidence of 
infection, or of peripheral vestibular disease, including 
Meniere's disease.  In the opinion of the examiner, while in 
the dictation of audiometric findings, a perforation of the 
tympanic membrane had been reported; this "was not confirmed 
when examined under the operating microscope."  

Analysis

The veteran in this case seeks service connection for the 
residuals of perforation of the right tympanic membrane.  In 
pertinent part, it is argued that, in 1962, while in service, 
the veteran was involved in the sudden descent of a military 
aircraft, during the course of which he experienced 
"significant ear pain," as well as hearing loss.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  However, in the present case, 
service medical records, including the veteran's service 
separation examination, are entirely negative for any 
evidence of perforation of the right tympanic membrane, or 
residuals thereof.  At the time of a VA general medical 
examination in March 1977, the veteran's ears were once again 
within normal limits, and no pertinent diagnosis was noted.  
Moreover, at the time of a period of hospitalization for an 
unrelated medical problem in June 1982, there was "no 
evidence of inflammation or perforation" of either tympanic 
membrane.  While on VA audiometric examination in September 
1998, and on subsequent VA audiometric examination in April 
2000, there was noted the possibility of a right eardrum 
perforation, a recent VA otologic examination (also conducted 
in April 2000) dispelled that notion.  Indeed, at the time of 
that examination, both of the veteran's tympanic membranes 
were described as "totally normal" when examined under the 
operating microscope.  Under such circumstances, and absent 
any objective evidence of a perforation of the right tympanic 
membrane (or residuals thereof), the veteran's claim must be 
denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to his claim, as 
well as its duty to notify the veteran of the evidence needed 
to substantiate his claim.  VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the scheduling of 
various VA examinations, and the obtaining of a medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.  


ORDER

Service connection for the residuals of perforation of the 
right tympanic membrane is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


